              Case 3:18-cv-06663-TSH Document 22 Filed 01/24/19 Page 1 of 3




 1   Karen I. Boyd (SBN 189808)
     boyd@turnerboyd.com
 2   Jennifer Seraphine (SBN 245463)
     seraphine@turnerboyd.com
 3   Keeley I. Vega (SBN 259928)
     vega@turnerboyd.com
 4   Joshua Rayes (SBN 316208)
     rayes@turnerboyd.com
 5   TURNER BOYD LLP
     702 Marshall Street, Suite 640
 6   Redwood City, CA 94063
     Telephone: 650.521.5930
 7   Facsimile: 650.521.5931

 8   Attorneys for Plaintiff
     ALIGN TECHNOLOGY, INC.
 9

10                                UNITED STATES DISTRICT COURT

11                             NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN FRANCISCO DIVISION

13
     ALIGN TECHNOLOGY, INC.,            )           CASE NO. 3:18-CV-06663-TSH
14                                      )
                Plaintiff,              )           DECLARATION OF JOSHUA RAYES IN
15                                      )           SUPPORT OF PLAINTIFF’S MOTION FOR
     v.                                 )           PRELIMINARY INJUNCTION
16                                      )
     STRAUSS DIAMOND INSTRUMENTS, INC., )
17                                      )
                Defendant.              )
18                                      )

19

20

21

22

23

24

25

26

27

28
     RAYES DECLARATION IN SUPPORT OF                                   CASE NO. 3:18-cv-06663-TSH
     MOTION FOR PRELIMINARY INJUNCTION
                 Case 3:18-cv-06663-TSH Document 22 Filed 01/24/19 Page 2 of 3




 1           I, Joshua Rayes, declare as follows:
 2           1. I am an attorney with the law firm of Turner Boyd LLP, and am counsel of record in this
 3   action for Plaintiff Align Technology, Inc. (“Align”). I have personal knowledge of the statements
 4   below, and would testify truthfully to them if called upon to do so.
 5           2. Attached as Exhibit A is a true and correct copy of customer testimonials from Align’s
 6   website.
 7           3. Attached as Exhibit B is a true and correct copy of Registration Certificates for Trademark
 8   Registration Nos. 3060471, 3191195, 3418121, 3687585, 3911988, 4025403, 4838523, 4926817,
 9   4941492 owned by Align.
10           4. Attached as Exhibit C is a true and correct copy of an Align press release dated July 10,
11   2017.
12           5. Attached as Exhibit D is a true and correct copy of an Align press release dated December
13   17, 2018.
14           6. Attached as Exhibit E is a true and correct copy of publicized information from Align’s
15   website.
16           7. Attached as Exhibit F is a true and correct copy of an Align press release dated December
17   21, 2018.
18           8. Attached as Exhibit G is a true and correct copy of the 2018 Good Design Award for the
19   iTero Element 2 from the Chicago Athenaeum Museum of Architecture and Design and the European
20   Centre for Architecture Art Design and Urban Studies.
21           9. Attached as Exhibit H is a true and correct copy of the 2018 Good Design Award for the
22   iTero Element Flex from the Chicago Athenaeum Museum of Architecture and Design and the
23   European Centre for Architecture Art Design and Urban Studies.
24           10. Attached as Exhibit I is a true and correct copy of a printout from Strauss Diamond’s
25   website.
26           11. Attached as Exhibit J is a true and correct copy of an August 23, 2018 post on Strauss
27   Diamond’s Facebook account.
28
     RAYES DECLARATION IN SUPPORT OF                     1                        CASE NO. 3:18-CV-06663-TSH
     MOTION FOR PRELIMINARY INJUNCTION
              Case 3:18-cv-06663-TSH Document 22 Filed 01/24/19 Page 3 of 3




 1          12. Attached as Exhibit K is a true and correct copy of the Operation Manual for the iTero
 2   Element scanner. Page 12 of the manual (PDF page 21 of 26) shows pictures of Align’s Disposable
 3   Sleeve and its Protective Sleeve.
 4          13. Attached as Exhibit L is a true and correct copy of a printout from Strauss Diamond’s
 5   website. This page is linked from Exhibit I.
 6          14. Attached as Exhibit M is a true and correct copy of Strauss Diamond’s “Sterilization
 7   Instruction for MagicSleeve.”
 8          15. Attached as Exhibit N is a true and correct copy of a screenshot from Strauss Diamond’s
 9   website showing purchase options for the Glass for MagicSleeve and for the MagicSleeve itself.
10          16. Attached as Exhibit O is a true and correct copy of screenshots from Strauss Diamond’s
11   Facebook page.
12          17. Attached as Exhibit P is a true and correct copy of screenshots from Strauss Diamond’s
13   LinkedIn page and screenshots of videos posted on Strauss Diamond’s LinkedIn page.
14          18. Attached as Exhibit Q is a true and correct copy of screenshots from Strauss Diamond’s
15   Instagram page.
16          19. Attached as Exhibit R is a true and correct copy of screenshots of videos Strauss Diamond
17   uploaded to Youtube.
18          20. Attached as Exhibit S is a true and correct copy of screenshots of code/metadata from
19   Strauss Diamond’s website.
20          21. Attached as Exhibit T is a true and correct copy of screenshots from Align’s website.
21          I declare under penalty of perjury under the laws of the United States of America that the
22   foregoing statements are true and correct.
23          Executed this 24th day of January 2019, in San Francisco, California.
24

25                                                        /s/ Joshua Rayes
                                                         Joshua Rayes
26

27

28
     RAYES DECLARATION IN SUPPORT OF                    2                           CASE NO. 3:18-CV-06663-TSH
     MOTION FOR PRELIMINARY INJUNCTION
